internal_revenue_service number release date index number ------------------------------------------- ------------------------ ---------------------------- --------------------------------------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-109008-07 date date taxpayer date state a number b company c contract d number contract e document f contract g document h dear --------------- ------------------------------------------ ---------------------- ------------ -- ---------------------------------------- ---------------------------------- ------------------------------------------------------------------------------------------ -- -------------------- ------------------------------------------------- ------------------------------------------------------------------------------------------ -------------- --------------------------------------------------------------------------- this letter is in response to the date letter as supplemented from your taxpayer authorized representative requesting a ruling that taxpayer does not qualify as an insurance_company under sec_831 of the internal_revenue_code facts as represented by taxpayer taxpayer was formed on date under the captive_insurance_company laws of state a taxpayer is owned in equal proportion by number entities which are classified as b under the code the number entities are exposed to risks with regard to property they own which they insure through the commercial market this coverage involves high per occurrence deductibles taxpayer was formed to achieve various objectives related to the owners’ risk management functions in particular taxpayer was formed to formalize the funding of deductibles and possibly allow for higher retentions in future years while allowing access to the plr-109008-07 reinsurance market and maximizing potential benefits under the terrorism risk insurance act taxpayer has contracted with company c to provide management services on date taxpayer issued two contracts contract d provides coverage for the deductible self-insured retention under a specific commercial contract contract d covers only number of the number entities contract e provides coverage for all risks of direct physical loss or damage to property occurring during the policy period except as excluded contract e covers all of the number entities though the premium due is not divided equally between the number entities the aggregate premium paid_by the number entities exceeds the coverage limits both per occurrence and aggregate document f effects the operation of taxpayer it provides that with respect to contracts d and e the annual premium charged each participating entity will be actuarially determined based on that entity’s actual_loss_experience if losses and loss expenses both paid and estimated exceed the premium contribution of any other participating entity the excess shall be shared according to a ratio of premium contribution of each participating entity to the total premium contributions of all participating entities additionally taxpayer issued contract g which provides coverage for the deductible self-insured retention with respect to certain risks contract g covers only number of the number entities though the premium due is not divided equally between the number of the number entities the aggregate premium paid_by the number of the number entities equals the coverage limits both per occurrence and aggregate contract g implements a provision in taxpayer’s document f whereby each the number entities may contribute to a ‘fund’ maintained by taxpayer from which certain losses can be paid as provided in both document f and contract g the amount of the losses so paid is determined by a ratio of the claiming entity’s valid claim s to the total value of all valid claims document h governs the operation of taxpayer it provides that if one of the number entities fails to participate in one of taxpayer’s contracts for a stated number of consecutive years that entity shall pay taxpayer as liquidated_damages for dissociation an amount not greater than the pro-rated premium based on the last year_of_participation that would have been satisfied had the entity participated in one of taxpayer’s contracts almost all of taxpayer’s business activity is the issuance and administration of contracts d e and g ruling requested plr-109008-07 taxpayer requests a ruling that it does not qualify as an insurance_company under sec_831 of the code and should not be subject_to tax under the provisions of part ii of subchapter_l of the code law and analysis sec_831 provides that taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides that for purposes of sec_831 the term_insurance company has the meaning given to such term by sec_816 sec_816 provides that the term_insurance company means any company more than half the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies neither the code nor the regulations thereunder define the terms insurance or insurance_contract the bedrock for evaluating whether an arrangement constitutes insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk - shifting and risk - distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss epmeir v united_states 199_f2d_508 7th cir cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir cert_denied 340_us_853 and must not be merely an investment risk le gierse u s pincite revrul_89_96 1989_2_cb_114 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer these principles include respecting the separateness of corporate entities the form and substance of the transaction s and the relationship between the parties 96_tc_61 aff’d in part and rev’d in part 972_f2d_858 7th cir plr-109008-07 such that a loss by the insured does not affect the insured because the loss is offset by the insurance payment risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir revrul_2002_91 2002_2_cb_991 addressed the situation where a number of entities members joined to form a so-called group_captive to provide insurance coverage for stated liability risks among other facts no member owned more than nor had more than of the vote on any corporate governance issue of the group_captive no member’s individual risk exceeded of the total risk insured by the group_captive moreover no member had any obligation to pay additional premiums if that member’s actual losses exceeded the premiums_paid by that member the ruling holds the arrangement between the member and the group_captive constitutes insurance and the group_captive qualifies as an insurance_company under sec_831 the arrangements issued by taxpayer are distinct from that in revrul_2002_ the economic_effect of document f and contracts e and g may be that each participating entity is in significant part paying for its own risks moreover each of the number entities owns substantially more than of the ‘captive’ as described in revrul_2002_91 the number entities are significantly fewer than that the number implicitly involved in revrul_2002_91 thereby negating risk_distribution accordingly contracts d e and g do not constitute insurance for federal_income_tax purposes if as represented these contracts are more than half the business of taxpayer during the taxable_year taxpayer will not qualify as an insurance_company under sec_831 and therefore is not subject_to tax under sec_831 ruling provided more than half of its business during the taxable_year is issuing contracts d e and g which are contracts that do not constitute insurance for federal_income_tax purposes taxpayer does not qualify as an insurance_company under sec_831 of the code and is not subject_to tax under the provisions of part ii of subchapter_l of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-109008-07 that it may not be used or cited as precedent this ruling is directed only to taxpayer sec_6110 of the code provides in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively for a return s filed electronically this requirement is satisfied by attaching a statement to the return s that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donald j drees jr senior technician reviewer branch
